—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of exchanging a controlled substance in violation of a prison disciplinary rule. Introduced into evidence at his disciplinary hearing were two letters confiscated from another inmate indicating that an inmate known as “Pulpo” owed a drug-related debt to another individual named “Columbia”. The correction officer who investigated the matter and authored the misbehavior report testified that a confidential informant identified petitioner as “Pulpo”. This proof, together with the testimony of an inmate witness confirming that petitioner’s nickname was “Pulpo”, provides substantial evidence to support the determination of guilt (see, Matter of Harrison v Selsky, 222 AD2d 914, appeal dismissed 87 NY2d 1054). Finally, we reject petitioner’s contention that the Hearing Officer failed to independently assess the reliability of the confidential source. Although the confidential informant did not testify, the information relayed by the correction officer was sufficiently detailed to enable the Hearing Officer to make an independent credibility assessment (see, Matter of Lyde v Senkowski, 239 AD2d 714; Matter of Green v Coughlin, 225 AD2d 812). We have reviewed the remaining contentions advanced by petitioner and find them to be either unpreserved for our review or lacking in merit.
Cardona, P. J., White, Peters, Spain and Graffeo, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.